Citation Nr: 0737136	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-39 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an internal chemical 
stomach burn.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied service 
connection for internal chemical stomach burn.  


FINDING OF FACT

There is no evidence of a diagnosis or any current existing 
chronic disability involving an internal chemical stomach 
burn.


CONCLUSION OF LAW

Service connection for internal chemical stomach burn is not 
established.  38 U.S.C.A. 1110, 1111, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had a previous claim of service connection for 
stomach condition, claimed as duodenal ulcer, which was 
denied in a Board decision dated December 1975.  The veteran 
submitted the current claim in April 2004 as a request to 
"reopen [his] service connected claim for an internal 
chemical stomach burn".  As further addressed below, the 
Board finds that the veteran has raised a new claim (for 
jurisdictional purposes) warranting de novo review.  The 
Board will not address, however, the issue of reopening a 
claim of service connection for duodenal ulcer as that issue 
has not been fully addressed by the Board and is not on 
appeal at this time.  Further, the Board finds that the 
veteran's current claim is not a claim to reopen the claim of 
service connection for a duodenal ulcer.     

The RO has adjudicated a claim of service connection for 
internal chemical stomach burn on the merits.  See Statement 
of the Case (SOC) dated November 2005.  The Board has an 
obligation to make an independent determination of its 
jurisdiction to review the claim on the merits regardless of 
findings or actions by the RO.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

As indicated above, the Board denied a claim of service 
connection for duodenal ulcer in a December 1975 decision.  
That claim is final and not subject to revision upon the same 
factual basis.  38 U.S.C.A. §§ 5108, 7104.

The veteran filed the current claim as a request to reopen a 
prior claim for internal chemical stomach burn.  The prior 
claim, which was adjudicated by the Board in 1975, denied 
service connection for aggravation of a pre-existing duodenal 
ulcer.  The prior claim made no mention of internal chemical 
stomach burn or of gas chamber exposure in basic training, 
which the veteran has stated as the service-connected cause 
of his current stomach condition.  Therefore, the Board will 
treat the current claim as a new claim for service connection 
rather than a reopened claim in need of new and material 
evidence.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996) (a separate and distinct claim held to exist based upon 
a type of disability not previously diagnosed and considered 
at the time of the prior final denial).  The Board will 
however take into account the entirety of the veteran's 
claims file in this decision.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

The veteran has not claimed the applicability of the 
presumptions of 38 C.F.R. § 3.316 pertaining to the chronic 
effects of exposure to mustard gas and Lewisite by Word War 
II veterans.  See 38 C.F.R. § 3.316; Pearlman v. West, 443, 
446 (1998) (noting that 38 C.F.R. § 3.316 pertained to 
classified World War II tests of vesicant agents).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, internal chemical stomach burn is not a condition 
capable of lay diagnosis.  

The veteran's own statements contradict themselves with 
regard to the cause of the veteran's stomach problems.  In 
connection with his 1974 service connection claim, he stated 
that the food he was given while in service aggravated his 
pre-existing ulcer.  For the current claim, the veteran has 
submitted statements that his stomach problems are due to gas 
chamber treatment while in basic training.  The veteran has 
placed the cause of his stomach condition on two conflicting 
theories in his two service connection claims.

The medical evidence submitted with this claim clearly 
demonstrate the veteran's history of duodenal ulcer as a 
condition pre-existing service.  His service medical records 
note treatment on two occasions for pain due to the ulcer.  
However, the evidence submitted shows no indication of 
internal chemical stomach burn.  The service medical records 
are silent regarding gas chamber exposure, ingestion of 
chemicals, or chemical stomach burn.

Overall, since the veteran's service medical records make no 
reference to a chronic disability due to an internal chemical 
stomach burn, this record provides highly probative evidence 
against the veteran's claim.

Beyond the above, the veteran has not submitted any evidence 
showing that he currently suffers from residuals of an 
internal chemical stomach burn.  Rather, these records show 
his continued treatment for ulcer-related gastric pain which 
has been the subject of a prior final denial.  Since there is 
no medical evidence of a current disability involving 
residuals of an internal chemical stomach burn, his claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a existing 
existing); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

Simply stated, the Board finds that the service and post-
service medical record fails to indicate an internal chemical 
stomach burn, providing evidence against this claim, 
outweighing the veteran's lay statement that he has this 
disorder.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for internal stomach 
chemical burn.  In denying his claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran's service medical records are associated with the 
claims folder.  The RO has obtained VA medical records of 
treatment in 1990 and Metroplex Hospital records of treatment 
in 2001.  Significantly, neither the appellant nor his  
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Consequently, the Board satisfied its duty to 
obtain all treatment records.

The Board also notes that a VA examination is not required to 
determine whether the veteran has a current disability 
involving residuals of an internal chemical stomach burn as a 
result of service.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, since there is 
no evidence of a current disability and the claimed 
persistence of stomach symptoms since service is due to 
duodenal ulcer that has been subject to a prior final denial, 
the standards of McLendon are not met.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA.
ORDER

Service connection for internal chemical stomach burn is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


